Citation Nr: 1523811	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-26 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left knee disability, claimed as a medial meniscal tear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that reopened and denied the Veteran's claim for entitlement to service connection for a left knee disability.  The Board observes, however, that service connection for a left knee disability was previously denied in final September 1970 and April 2004 rating decisions.  Therefore, the Board must first address whether the Veteran has submitted new and material evidence to reopen his claim for entitlement to service connection for a left knee disability.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The Veteran was afforded a Videoconference Board hearing in December 2014.  A transcript of the testimony offered at this hearing has been associated with the electronic record. 

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  


FINDINGS OF FACT

1.  An unappealed April 2004 rating decision denied entitlement to service connection for a left knee disability based on the determination that the Veteran's lower extremities were evaluated as clinically normal at separation from service, and there was no current left knee diagnosis or continuity of complaints since service.

2.  New evidence received since the April 2004 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a left knee disability.

3.  Resolving doubt in favor of the Veteran, his left knee disability is shown to be related to his service.


CONCLUSION OF LAW

1.  The April 2004 rating decision, which denied the claim of service connection for a left knee disability, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2014).

2.  The additional evidence received since the April 2004 rating decision is new and material, and the claim for entitlement to service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  Resolving doubt in favor of the Veteran, the criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition below as to reopening and granting the claim for entitlement to service connection for a left knee disability, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Claim to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Historically, the RO previously denied entitlement to service connection for a left knee disability in final rating decisions dated in September 1970 and April 2004.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  In September 2012, the Veteran filed a claim to reopen entitlement to service connection for a left knee disability.  In a January 2013 rating decision, the RO reopened and denied entitlement to service connection for a left knee disability, finding that the Veteran's lower extremities were evaluated as clinically normal at separation from service, and there was no current left knee diagnosis or continuity of complaints since service.  The Veteran has appealed this rating decision.

At the time of the last final rating decision in April 2004, whereby the RO denied service connection for a left knee disability, the evidence consisted of the Veteran's service treatment records, VA treatment records, and the Veteran's lay statements.  The Veteran's service treatment records revealed that the Veteran complained of creaking in the left knee in April 1968, with a history of a two year duration.  The Veteran was referred to an orthopaedist, and the evaluation and x-rays were normal.  The Veteran's lower extremities were evaluated as clinically normal at separation.  The examiner noted a "trick knee" with no complications or sequelae.  In a VA treatment record dated in October 2003, the Veteran complained of knee discomfort for 20 years.  In a VA treatment record in March 2004, the Veteran complained of aches in his knees.   The VA treatment records did not contain a diagnosis of a current left knee disability.  In April 2004, the RO denied the claim for entitlement to service connection for a left knee disability based on the determination that the Veteran's lower extremities were evaluated as clinically normal at separation from service, and there was no current left knee diagnosis or continuity of complaints since service.  The Veteran did not appeal the denial, and it became final.   

The additional evidence presented since the last final denial in April 2004 includes additional VA and private treatment records, VA examinations, and the Veteran's hearing testimony.  In May 2012, Dr. A.L. diagnosed the Veteran with a medial meniscus tear of the left knee.  In June 2012, the Veteran underwent a left knee arthroscopy and chondroplasty.  In May 2012 and December 2014, Dr. A.L. provided positive etiology opinions regarding the Veteran's left knee disability.  In the Veteran's December 2014 hearing, the Veteran testified that he had problems with his left knee in service, which continued after service.  The Board concludes that this evidence is new and material because it was not of record at the time of the last final rating decision in April 2004, and it raises a reasonable possibility of substantiating the claim.

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for a left knee disability.  

Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran seeks service connection for a left knee disability, which he contends began during training in active duty service, and then progressed following service.  

The record demonstrates the presence of a diagnosed left knee disability; at his November 2012 VA examination, the Veteran was diagnosed with a medial meniscal tear of the left knee status post arthroscopic meniscectomy and chondroplasty.  Accordingly, Shedden element (1) has been demonstrated.  

The record also contains evidence of  in-service complaints regarding the left knee.  In a service treatment record dated in April 1968, the Veteran complained of a "creaking" left knee with a history of a two year duration.  In June 1969, the Veteran was referred to an orthopaedist for his left knee complaints.  In a June 1969 orthopaedic note, examination and x-ray imaging of the bilateral knees was normal.  The impression was normal knees.  On the Veteran's July 1969 separation examination, the Veteran's lower extremities were evaluated as normal.  However, the examiner noted a "trick knee" with no complications or sequelae.  The Board therefore finds the Veteran's reports regarding a left knee injury in service to be credible and supported by his service treatment records.  Accordingly, Shedden element (2) has also been demonstrated.  

The Board is now left to consider whether there is a nexus between the Veteran's currently diagnosed left knee disability and his noted in-service left knee complaints and treatment.  

Post-service medical records reflect ongoing treatment for the Veteran's left knee.  The Veteran filed his original claim for a left knee disability in August 1970, approximately one year after service.  In a VA treatment record dated in October 2003, the Veteran complained of knee discomfort for 20 years.  In a VA treatment record in March 2004, the Veteran complained of aches in his knees.  In a May 2012 private treatment record, the Veteran complained of longstanding left knee issues.  He indicated his left knee had been bothering him since 1967.  He reported that it started bothering him during training in the military.  He reported that at that time, he was having some locking-type symptoms in his knee with occasional creep and pop and always medial-sided pain.  The Veteran noted that it had improved a bit, but over the last several months, it had considerably worsened.  The physician diagnosed him with a medial meniscus tear of the left knee.  In June 2012, the Veteran underwent a left knee arthroscopic meniscectomy and chondroplasty.  In a follow up treatment record dated in August 2012, the Veteran reported improvement compared to before the surgery.  He complained of some catching at the anteromedial aspect of the knee.  The physician indicated that at this point, the Veteran's symptoms were probably more from his patellofemoral arthritis.

There are two favorable medical opinions of record.  In May 2012, the Veteran's treating provider, Dr. A.L., opined that the Vetearn's medial meniscus tear of the left knee was at least as likely as not a result of his knee injury during training in 1967.  In a supplemental opinion dated in December 2014, Dr. A.L. indicated that he reviewed the Veteran's medical records, to include his service treatment records.  He reiterated that the Veteran reported that his left knee has bothered him since his military service when he was injured during training.  Dr. A.L. noted that this injury was documented in the Veteran's service treatment records from the 1960's as a "trick knee."  Dr. A.L. indicated that he continues to think on a more probable than not basis that the Veteran's left knee medial meniscus tear he addressed in 2012 was directly related to his military service.  He noted that given the lack of magnetic resonance imaging (MRI) at that time or any evidence of surgical history, it was not possible to prove with all certainty whether or not this was in fact a torn meniscus at the time of his discharge from the military.   However, he reiterated his belief that it was more likely than not a meniscus tear that has continued through the present time.

The Board acknowledges that there are unfavorable nexus opinions of record.  In a VA examination dated in November 2012, the VA examiner opined that it was less likely as not that the Veteran's current left knee disability was related to his complaints regarding his left knee in service.  The examiner explained that there was no objective evidence in the service treatment records that supported a specific diagnosis of either knee.  The examiner noted that two months prior to the Veteran's discharge from service, he underwent an orthopaedic examination , which found normal knees.  The examiner further noted that the Veteran did not currently have any significant osteoarthritis or joint space narrowing.  The examiner found that there was no objective evidence in the medical record to indicate when in those 40 years the meniscal tear or the cartilage "wear" might have occurred.  

In an addendum medical opinion dated in June 2013, a VA examiner found that the Veteran's medial meniscal tear of the left knee was a new disorder, which was unrelated to his left knee complaints in service in 1969.  In support of this opinion, the examiner cited to medical literature and the lack of any objective symptoms of a meniscal tear in service, such as complaints of pain, clicking, catching, or locking.

In this case, there are medical opinions for and against the Veteran's claim.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board may not, however, reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  The weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

The Board finds that the evidence of record is at least in relative equipoise on the question of whether the Veteran's current left knee disability, diagnosed as a medial meniscal tear of the left knee status post arthroscopic meniscectomy and chondroplasty, is related to service.  The Board finds that the Veteran's assertions regarding the onset and treatment of his left knee disability in service are credible, and are corroborated by his service treatment records.  Moreover, the Board finds that the May 2012 and December 2014 medical opinions from the Veteran's treating provider, Dr. A.L., regarding the etiology of the Veteran's left knee disability, are fully informed, fully articulated, and well-reasoned.  Thus, based on all the evidence, Dr. A.L. provided a clear opinion finding that the Veteran's current left knee disability, diagnosed as a medial meniscal tear of the left knee status post arthroscopic meniscectomy and chondroplasty, was directly related to his active duty service.  Accordingly, the Board finds that Shedden element (3) has been demonstrated.  

Resolving any doubt in favor of the Veteran, entitlement to service connection for a left knee disability, diagnosed as a medial meniscal tear of the left knee status post arthroscopic meniscectomy and chondroplasty, is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened.

Entitlement to service connection for a left knee disability, diagnosed as a medial meniscal tear of the left knee status post arthroscopic meniscectomy and chondroplasty, is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


